In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1642
RODERICK V. LEWIS,
                                              Petitioner‐Appellant,
                                 v.

DUSHAN ZATECKY,
                                              Respondent‐Appellee.
                     ____________________

        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
       No. 1:19‐cv‐01515‐RLY‐MPB — Richard L. Young, Judge.
                     ____________________

   ARGUED SEPTEMBER 30, 2020 — DECIDED APRIL 13, 2021
                ____________________

   Before SYKES, Chief Judge, and WOOD and BRENNAN, Circuit
Judges.
    WOOD, Circuit Judge. When has a client charged with a se‐
rious crime received not merely inadequate assistance of
counsel, but a failure of representation so serious that “coun‐
sel has entirely failed to function as the client’s advocate”?
Florida v. Nixon, 543 U.S. 175, 189 (2004). This is the situation
the Supreme Court first addressed in United States v. Cronic,
466 U.S. 648 (1984). Although such a total breakdown is rare,
2                                                             No. 20‐1642

the Court has never wavered from the recognition that it can
occur. In such cases, unlike those presenting more conven‐
tional ineﬀective‐assistance claims, the defendant does not
need to make an independent showing of prejudice. See
Strickland v. Washington, 466 U.S. 668 (1984). The failing is so
profound that prejudice is inherent in the situation.
    In the case before us, Roderick Lewis argues that his is one
of the extraordinary cases to which the Cronic rule applies.
Standing convicted of felony murder, he received literally no
assistance from his lawyer during the sentencing stage of the
trial. After proceedings in the state courts, which we detail
below, he turned to federal court and filed a petition for a writ
of habeas corpus under 28 U.S.C. § 2254. The district court de‐
nied relief, but it issued a certificate of appealability to Lewis.
We conclude that the decision of the last responsible state
court was contrary to Supreme Court precedent, insofar as it
held that Strickland, not Cronic, furnished the applicable rule,
and it was an unreasonable application of Cronic, insofar as it
focused on that case.1 We thus reverse and remand for issu‐
ance of the writ, limited to sentencing.


    1  In order to be fair to the state court, we consider its decision under
each of the two distinct branches of section 2254(d)(1), as courts commonly
do. See, e.g., Aki‐Khuam v. Davis, 339 F.3d 521, 529 (7th Cir. 2003) (“… it is
clear that the state trial court proceedings, and the state supreme court
review thereof, resulted in a decision contrary to, and involving an unrea‐
sonable application of, federal law as determined by the United States Su‐
preme Court[.]”); Bailey v. Rae, 339 F.3d 1107, 1118–19 (9th Cir. 2003) (state
court’s application of a standard “is ‘contrary to’ clear Supreme Court
precedent[] [and] [t]he state court’s denial of the Brady claim was also ob‐
jectively ‘unreasonable’[.]”); Pazden v. Maurer, 424 F.3d 303, 306 (3d Cir.
2005) (the state court’s determination “was both contrary to, and an un‐
reasonable application of, clearly established law as proclaimed by the
No. 20‐1642                                                                  3

                                      I
                                      A
   We take our account of the underlying facts from the sec‐
ond opinion of the Court of Appeals of Indiana, the last state
court to consider this case. See Lewis v. State (Lewis II), 116
N.E.3d 1144 (Ind. Ct. App. 2018). That court in turn relied on
the facts it had reported on direct appeal, see Lewis v.
State(Lewis I), 973 N.E.2d 110 (Table), (Ind. Ct. App. 2012), but
we can largely disregard that detail.
    The case involved a toxic mixture: drugs, robbery plans,
guns, and immaturity. Richard Rogers, then 16 years old, ran
a drug house in Fort Wayne, Indiana, with Sidney Wilson, 14
years old. On June 29, 1999, Rogers invited Christopher Hale
to visit the drug house, but Hale declined because of tensions
with Wilson. Later that evening, Hale, petitioner Roderick
Lewis, and Kajuanta Mays came up with a plan to rob Rogers
and Wilson of both drugs and money. They first confirmed
that Rogers and Wilson were alone by sending Angela

Supreme Court.”); Fratta v. Quarterman, 536 F.3d 485, 502–03 (5th Cir. 2008)
(“The district court was thus correct in determining that the CCA’s deci‐
sion was contrary to, and involved an unreasonable application of, clearly
established federal law.”); Breakiron v. Horn, 642 F.3d 126, 139 (3d Cir.
2011) (the state court’s ruling “is both contrary to and an unreasonable
application of Strickland.”); Dennis v. Sec’y, Pennsylvania Dep’t of Corr., 834
F.3d 263, 285 (3d Cir. 2016) (“We conclude…that the [state court]’s deci‐
sion … rested on … unreasonable applications of clearly established law,
or were contrary to United States Supreme Court precedent.”); Rivera v.
Thompson, 879 F.3d 7, 16–17 (1st Cir. 2018) (“[W]e conclude that … the
[state court]’s holding was contrary to governing Supreme Court law[.] …
Thus, the [state court]’s conclusion ‘involved an unreasonable application
of[] clearly established Federal law, as determined by the Supreme Court
of the United States.’”).
4                                                 No. 20‐1642

Lawson to the house to buy drugs. Hale then showed up, fol‐
lowed by Lewis and Mays. The group smoked and drank to‐
gether. Two of them were armed: Lewis had a .38 special re‐
volver, and Hale had a 9 mm firearm.
   At one point Hale went upstairs. When he returned, he
said “die bitch” and shot Wilson five times, killing him. Rog‐
ers and Lewis then each reached for a shotgun. Hale told
Lewis to kill Rogers, but Lewis refused, instead handing his
revolver to Mays and saying, “if you want it … you do it.”
Mays did not hesitate: he shot Rogers multiple times, fatally.
Lewis, Hale, and Mays then collected the drugs and money
and fled. They wound up in a hotel where they laughed and
partied through the night. Later, Lewis had his uncle bury the
murder weapon.
     For the next few years, the crime remained unsolved and
Lewis traveled around the country, living in Arizona and In‐
diana. Ultimately, however, investigators in Fort Wayne iden‐
tified him as a suspect in the 1999 murders. They found him
in a prison in May 2009 and interviewed him; on February 25,
2011, the State of Indiana charged him with two counts of fel‐
ony murder and two counts of robbery. He was arrested on
June 27, 2011.
                              B
   At trial, Lewis was represented by Attorney Jeﬀrey Raﬀ.
Raﬀ tried to get Lewis seriously to consider some plea oﬀers,
but Lewis was uninterested, perhaps because he did not un‐
derstand the concept of felony murder and thought that, be‐
cause he did not shoot either Wilson or Rogers, he was not
guilty. If that was his impression, he was mistaken. The jury
found Lewis guilty as charged.
No. 20‐1642                                                    5

   The problems that bring Lewis before us today arose at the
sentencing phase. Here is how the Indiana Court of Appeals
described Raﬀ’s assistance to Lewis at that critical point:
       “Judge I’m going to defer to Mr. Lewis if he has any
   comments. I don’t have anything to add.” Sentencing
   Transcript at 23–24. This is the sum total of trial coun‐
   sel’s participation at Lewis’s sentencing hearing, at
   which Lewis was being sentenced for two counts of fel‐
   ony murder and faced a maximum sentence of 130
   years in prison. The trial court found no mitigating cir‐
   cumstances—none being asserted by the defense—and
   sentenced Lewis to the maximum aggregate sentence
   of 130 years in prison.
Lewis II, ¶ 1. Represented by new counsel, Lewis took a direct
appeal, but it was unsuccessful. See Lewis I. Acting pro se,
Lewis then filed a post‐conviction petition in the state court in
2013. Post‐conviction counsel amended that petition in Octo‐
ber 2016, and the court held an evidentiary hearing on July 7,
2017.
    Lewis called Attorney Raﬀ, among others, to testify at that
hearing. The state conceded that Raﬀ “basically did not do
any advocacy at the sentencing hearing” but argued that he
could not have made a diﬀerence anyway. Raﬀ himself testi‐
fied about his normal procedures for preparing for a sentenc‐
ing hearing. He also described quite a few things that he did
not do:
       He made no inquiries about Petitioner’s mental
   health history, and was not aware that Petitioner had
   attempted suicide at the Allen County Jail. … He did
   not ask Petitioner about his upbringing or his family
6                                                   No. 20‐1642

    members, did not speak to his relatives or friends, and
    did not have him examined by a mental health profes‐
    sional. He did not prepare Petitioner to make a state‐
    ment at sentencing, and explained that Petitioner did
    not take his advice well.
Lewis II, ¶ 16, quoting from the post‐conviction court’s find‐
ings of fact. Essentially Raﬀ thought that Lewis was a hope‐
less cause, and so there was nothing useful Raﬀ could do.
Other witnesses at the post‐conviction hearing spoke about
evidence that might have had an impact at sentencing, includ‐
ing a psychologist who diagnosed Lewis with bipolar II dis‐
order and discussed his associated substance‐abuse problem,
physical abuse by his mother’s boyfriends, mental disorders
in other family members, and his attempted suicide. None of
this, it bears repeating, was brought out during the sentencing
stage of the trial.
    On state post‐conviction review, the state appellate court
“agree[d] with Lewis that trial counsel’s performance at sen‐
tencing was clearly deficient.” Lewis II, ¶¶ 4, 20. Nevertheless,
the court held that “our review leaves us with the firm con‐
viction that Lewis was not prejudiced by counsel’s deficient
performance.” Id. ¶ 20. It reviewed the following potential
mitigating circumstances: Lewis’s role as an accomplice; his
age; his diﬃcult childhood; and his mental health. None of
these could have supported a finding of prejudice, in the
court’s view, nor was it troubled by his consecutive sentences.
    Finally, the court turned to the issue that has survived to
reach us: whether the proper standard for assessing Lewis’s
case comes from Cronic, as Lewis argues, or Strickland. If it is
Strickland, then Lewis’s case is over: we cannot say that the
Indiana Court of Appeals was unreasonable when it found
No. 20‐1642                                                    7

that Lewis had not been prejudiced by his attorney’s substand‐
ard performance. (We add that we are not necessarily saying
that we would have resolved the prejudice issue the same
way. We mean only that we are satisfied that the state court
acted within the generous boundaries delineated for it by 28
U.S.C. § 2254(d)(1).) If Cronic applies, however, then matters
are quite diﬀerent, because prejudice need not be shown. But
the state court found that Lewis’s case did not fit within the
Cronic framework. Lewis II, ¶ 39. Its finding of no prejudice for
Strickland purposes required it to aﬃrm the trial court’s denial
of post‐conviction relief.
    After exhausting his state‐court remedies, Lewis filed a pe‐
tition under 28 U.S.C. § 2254 in the federal court. The district
court acknowledged that in Miller v. Martin, 481 F.3d 468 (7th
Cir. 2007), this court had found that the Indiana court had un‐
reasonably failed to apply Cronic to an attorney’s performance
at sentencing, and thus that petitioner Miller was entitled to
the issuance of a writ of habeas corpus. Id. at 470. But, the
court thought, Miller had been undermined by two decisions
of the U.S. Supreme Court: Wright v. Van Patten, 552 U.S. 120
(2008), and Woods v. Donald, 575 U.S. 312 (2015). It character‐
ized what happened in Lewis’s case as counsel’s complete
failure to subject the prosecution’s case to adversarial testing,
and it then concluded that no Supreme Court decision
squarely addressed that situation. It thus concluded that the
criteria for the issuance of a writ were not met. But the court
also recognized that “[r]easonable jurists could disagree
about whether Cronic clearly establishes an exception to
Strickland’s prejudice requirement” on these facts, and so it is‐
sued a certificate of appealability to Lewis limited to this is‐
sue.
8                                                   No. 20‐1642

                               II
    We begin with a review of the Supreme Court’s Cronic de‐
cision and how it fits within the broader context of ineﬀective‐
assistance‐of‐counsel cases. For purposes of section 2254(d),
the only relevant law is that which is “clearly established Fed‐
eral law, as determined by the Supreme Court of the United
States[.]” 28 U.S.C. § 2254(d)(1). Our own decisions, as well as
those of other circuits or state courts, are informative only in‐
sofar as they may shed light on our understanding of the au‐
thoritative Supreme Court precedents.
    1. Cronic
    The underlying facts of Cronic involved a common check‐
kiting scheme, in which defendant Cronic and his co‐defend‐
ants relayed checks back and forth between two bank ac‐
counts (one in Tampa, Florida, and the other in Norman, Ok‐
lahoma) in order to create falsely inflated balances in each
one. They ran almost $4.8 million through the Tampa bank
and $4.6 million through the Norman bank. They ultimately
were caught and indicted on federal mail‐fraud charges.
    Cronic was initially represented by one lawyer, but shortly
before trial, that lawyer withdrew from the case. In his place,
“[t]he court appointed a young lawyer with a real estate prac‐
tice” to represent Cronic. It allowed the substitute lawyer only
25 days to prepare for trial, even though the government had
been working for over four and a half years on the case and
“had reviewed thousands of documents.” 466 U.S. at 649.
Cronic’s co‐defendants agreed to testify for the government.
    Despite these disadvantages, Cronic’s lawyer managed to
do a few things. He was able to establish some points favora‐
ble to Cronic on cross‐examination. He did not, however, put
No. 20‐1642                                                       9

on any defense. In the end, Cronic was convicted on most
counts of the indictment and sentenced to 25 years’ imprison‐
ment. His trial lawyer filed a timely appeal for him, although
two months later Cronic filed a motion asking that a new law‐
yer be appointed for the appeal.
    The court of appeals obliged him, though it declined to ap‐
point the lawyer Cronic had requested. It reversed Cronic’s
conviction on the basis of several factors: the limited time for
investigation and preparation, counsel’s lack of experience,
the gravity of the charge, the complexity of possible defenses,
and counsel’s access to witnesses. The Supreme Court re‐
versed. Id. at 667.
   The Court began its analysis by reiterating the critical role
that counsel plays in the criminal justice system and the con‐
sequent need to assure counsel’s competence:
   The right to the eﬀective assistance of counsel is thus
   the right of the accused to require the prosecution’s
   case to survive the crucible of meaningful adversarial
   testing.
Id. at 656. It then reaﬃrmed the general rule, under which
“[a]bsent some eﬀect of challenged conduct on the reliability
of the trial process, the Sixth Amendment guarantee is gener‐
ally not implicated.” Id. at 658.
   That said, the Court then spelled out some “circumstances
that are so likely to prejudice the accused that the cost of liti‐
gating their eﬀect in a particular case is unjustified.” Id. It sin‐
gled out the following examples:
          The complete absence of counsel at a critical stage
           of the trial. Id. at 659.
10                                                    No. 20‐1642

          Counsel’s total failure to subject the prosecution’s
           case to meaningful adversarial testing. Id.
          Other circumstances under which, “although coun‐
           sel is available to assist the accused during trial, the
           likelihood that any lawyer, even a fully competent
           one, could provide eﬀective assistance is so small
           that a presumption of prejudice is appropriate
           without inquiry into the actual conduct of the trial.”
           Id. at 659–60.
The Court concluded that Cronic had not suﬀered from an ex‐
treme deprivation along the lines of its examples, and so he
could prevail only if he could identify specific errors that trial
counsel made. Id. at 666. That issue, the Court held, could be
explored on remand.
     In the years since it was decided, Cronic has made few ap‐
pearances in Supreme Court opinions. The district court iden‐
tified two of those in its eﬀort to distinguish our decision in
Miller, 481 F.3d 468: Wright v. Van Patten, 552 U.S. 120 (2008),
and Woods v. Donald, 575 U.S. 312 (2015). But neither case of‐
fers help in answering the question we face. Wright v. Van Pat‐
ten concerned whether it was clearly established that a de‐
fense counsel’s appearance at a plea hearing by speakerphone
was the equivalent of a complete denial of counsel. The Court
ruled that Cronic did not go that far. 552 U.S. at 125. Indeed,
recent experience has shown that remote presence is a rela‐
tively good substitute for a great many things. The problem
for Lewis was not, as in Van Patten, that his lawyer’s assistance
was occurring via telephone or Zoom; it is that his attorney
did absolutely nothing for him regardless of format. The
Court similarly declined to apply Cronic in Woods v. Donald, a
situation in which defense counsel was briefly absent from his
No. 20‐1642                                                       11

client’s joint criminal trial and missed the beginning of a gov‐
ernment witness’s testimony about codefendants’ actions. 575
U.S. at 317–19. Lewis does not allege that his attorney was
physically absent at any relevant time. Neither Van Patten nor
Woods thus advances the analysis here.
    Cronic is far from a dead letter in the Supreme Court. To
the contrary, as recently as October Term 2018, in Garza v.
Idaho, 139 S. Ct. 738 (2019), the Court reaﬃrmed Cronic’s hold‐
ing. Garza was a case in which an attorney in a criminal case
failed to file a notice of appeal for a defendant, despite the fact
that the defendant asked the attorney to do so. Normally, un‐
der those circumstances prejudice is presumed, regardless of
how likely an appeal would be to change the result. See Roe v.
Flores‐Ortega, 528 U.S. 470, 484 (2000). But Garza had signed
two plea agreements in which he waived his right to appeal.
139 S. Ct. at 742.
    Based on those waivers, counsel informed Garza that he
was not going to initiate an appeal. Garza sought post‐convic‐
tion relief in Idaho’s state courts, but they ruled that he
needed to show both deficient performance and prejudice,
and that he had not done so. The Supreme Court reversed.
   It began by reiterating that “in certain Sixth Amendment
contexts, … prejudice is presumed.” Id. at 744 (quotations
omitted). It elaborated as follows:
   For example, no showing of prejudice is necessary if
   the accused is denied counsel at a critical stage of his
   trial, United States v. Cronic, 466 U.S. 648, 659 (1984), or
   left entirely without the assistance of counsel on ap‐
   peal, Penson v. Ohio, 488 U.S. 75, 88 (1988). Similarly,
   prejudice is presumed if counsel entirely fails to subject
12                                                 No. 20‐1642

     the prosecution’s case to meaningful adversarial test‐
     ing. Cronic, 466 U.S. at 659. And, most relevant here,
     prejudice is presumed when counsel’s constitutionally
     deficient performance deprives a defendant of an ap‐
     peal that he otherwise would have taken. Flores‐Ortega,
     528 U.S. at 484. We hold today that this final presump‐
     tion applies even when the defendant has signed an
     appeal waiver.
139 S. Ct. at 744 (cleaned up). With respect to the case before
it, the Court underscored that appeal waivers do not inevita‐
bly block all further recourse: some matters might fall outside
the scope of a waiver, the prosecution might forfeit the benefit
of a waiver, or the waiver might be unenforceable on the
ground that it was unknowing or involuntary. Id. at 744–45. It
therefore found that the presumption of prejudice recognized
in Flores‐Ortega applied to Garza’s case and remanded for fur‐
ther proceedings.
    Years earlier, the Court had also discussed the Cronic rule,
albeit in the context of a proceeding in which it found that the
rule did not apply. The case was Nixon, supra, 543 U.S. 175
(2004), a capital case that came to the Supreme Court after the
Florida Supreme Court resolved the defendant’s state post‐
conviction petition. Before trial, counsel informed his client,
Nixon, that he intended to concede guilt at the outset of the
trial, in the hope that this would persuade the jury not to rec‐
ommend death during the penalty phase. Id. at 178. Nixon did
not respond one way or the other to this statement, and so
counsel followed his planned strategy.
   The Florida Supreme Court found that counsel’s decision
eﬀectively to concede guilt without having Nixon’s express
consent to do so amounted to constitutionally ineﬀective
No. 20‐1642                                                     13

performance, and that such a concession of guilt triggered the
Cronic presumption of prejudice. Id. at 188–89. The Supreme
Court held that the state court erred in both respects. At least
in a case such as Nixon’s, where counsel fully informed the
client of his proposed trial strategy and the client raised no
objection, counsel was entitled to proceed as planned. More‐
over, in a passage that is relevant to our case, it found that this
was not an occasion for presumed prejudice:
       Cronic recognized a narrow exception to Strick‐
   land’s holding that a defendant who asserts ineﬀective
   assistance of counsel must demonstrate not only that
   his attorney’s performance was deficient, but also that
   the deficiency prejudiced the defense. Cronic in‐
   structed that a presumption of prejudice would be in
   order in circumstances that are so likely to prejudice
   the accused that the cost of litigating their eﬀect in a
   particular case is unjustified. 466 U.S., at 658. The
   Court elaborated: “[I]f counsel entirely fails to subject
   the prosecution’s case to meaningful adversarial test‐
   ing, then there has been a denial of Sixth Amendment
   rights that makes the adversary process itself pre‐
   sumptively unreliable.” Id., at 659; see Bell v. Cone, 535
   U.S. 685, 696–697 (2002) (for Cronic’s presumed preju‐
   dice standard to apply, counsel’s failure must be com‐
   plete). We illustrated just how infrequently the sur‐
   rounding circumstances [will] justify a presumption of
   ineﬀectiveness in Cronic itself. In that case, we reversed
   a Court of Appeals ruling that ranked as prejudicially
   inadequate the performance of an inexperienced, un‐
   derprepared attorney in a complex mail fraud trial. 466
   U.S., at 662, 666.
14                                                   No. 20‐1642

543 U.S. at 190 (cleaned up). See also Kansas v. Ventris, 556 U.S.
586, 591 (2009) (citing Cronic for the proposition that the right
to counsel “ensur[es] that the prosecution’s case is subjected
to ‘the crucible of meaningful adversary testing’”).
    Although it is possible, as the Supreme Court itself did in
Cronic and as the district court here did, to identify particular
circumstances in which the Cronic rule will apply, we must
take the Court at its word when it says that it is simply oﬀer‐
ing illustrations of the rule announced by the Court. We have
cautioned before that “[j]udicial opinions must not be con‐
fused with statutes, and general expressions must be read in
light of the subject under consideration.” United States v.
Skoien, 614 F.3d 638, 640 (7th Cir. 2010) (en banc) (citing Zenith
Radio Corp. v. United States, 437 U.S. 443, 462 (1978)). More to
the point, the Supreme Court itself has expressly stated that
section 2254(d)(1) does not demand a clone in prior law. Wil‐
liams v. Taylor, 529 U.S. 362, 407–09 (2000). As the Court has
put this point, section 2254(d)(1) does not “require state and
federal courts to wait for some nearly identical factual pattern
before a legal rule must be applied” nor does it “prohibit a
federal court from finding an application of a principle unrea‐
sonable when it involves a set of facts diﬀerent from those of
the case in which the principle was announced.” Panetti v.
Quarterman, 551 U.S. 930, 953 (2007) (cleaned up). Instead,
“state courts must reasonably apply the rules squarely estab‐
lished by [the Supreme Court]’s holdings to the facts of each
case.” White v. Woodall, 572 U.S. 415, 427 (2014). As applied
here, that means that we must pay heed to Cronic’s core hold‐
ing: that a showing of prejudice is not necessary in “situations
in which counsel has entirely failed to function as the client’s
advocate.” Nixon, 543 U.S. at 189. Implicit in this formulation
No. 20‐1642                                                     15

is the need to show that this extreme failure occurred during
a critical stage of the proceedings. Lewis has done just that.
   2. Critical Stage
    Before proceeding to apply these principles to Lewis’s
case, we confirm that the Supreme Court has emphasized for
years the “critical nature of sentencing in a criminal case[.]”
See Mempa v. Rhay, 389 U.S. 128, 134 (1967). The Court recon‐
firmed that the Sixth Amendment right to counsel exists dur‐
ing the sentencing phase in Lafler v. Cooper, 566 U.S. 156 (2012):
   The precedents also establish that there exists a right to
   counsel during sentencing in both noncapital,
   see Glover v. United States, 531 U.S. 198, 203–204
   (2001); Mempa v. Rhay, 389 U.S. 128 (1967), and capital
   cases, see Wiggins v. Smith, 539 U.S. 510, 538 (2003).
   Even though sentencing does not concern the defend‐
   ant’s guilt or innocence, ineﬀective assistance of coun‐
   sel during a sentencing hearing can result in Strick‐
   land prejudice because “any amount of [additional] jail
   time has Sixth Amendment significance.” Glover, su‐
   pra, at 203.
566 U.S. at 165. This passage relates only to the question
whether the Sixth Amendment applies at all to proceedings
before and after trial; it does not address the distinction be‐
tween a Strickland claim and a Cronic claim; hence, the refer‐
ence to prejudice is of no moment.
    To the extent a court of appeals decision is relevant, we
think it helpful to explain why our en banc decision in Schmidt
v. Foster, 911 F.3d 469 (7th Cir. 2018), has no bearing on
whether the sentencing phase in Lewis’s case was a “critical
phase” for Sixth Amendment purposes. In Schmidt, before
16                                                    No. 20‐1642

defendant Schmidt’s trial on first‐degree intentional homicide
charges began, the trial court had to make a decision about
whether to admit evidence relating to a defense of adequate
provocation. It decided to hold an ex parte, in camera examina‐
tion of Schmidt to help it assess whether he could pursue this
defense. Schmidt’s lawyer was present for that examination,
but the court admonished counsel not to say anything, and
the lawyer complied. The trial court ultimately decided to dis‐
allow the defense; Schmidt was convicted; and after proceed‐
ings that need not detain us, he argued in a petition under
section 2254 that he had suﬀered a complete deprivation of
counsel at a critical phase and thus was entitled to relief under
Cronic.
    Bearing in mind the highly deferential approach to state‐
court rulings that section 2254(d) requires, the en banc court
rejected Schmidt’s argument. After canvassing the relevant
cases, the court first held that the Supreme Court had never
had the occasion to consider the unusual circumstances that
Schmidt’s case presented: a deprivation of counsel during a
pre‐trial, in camera, examination that related to the admissibility
of evidence. 911 F.3d at 480. Moreover, the en banc court
viewed the course of events through a broader lens than
Schmidt had urged. That broader perspective showed that
counsel was able to help Schmidt in several ways with respect
to the proposed evidence: he filed a notice of the provocation
defense, he argued for its application in court hearings, he
briefed the law, he submitted a detailed oﬀer of proof, and he
gave the court a witness list. The fact that counsel was barred
from oﬀering assistance during the in camera hearing, the
court said, did not render the rest of counsel’s assistance
meaningless. Or at least, the court held, the state courts were
No. 20‐1642                                                      17

entitled to view the case this way, and that was enough to re‐
quire denial of the writ.
   In our case, unlike Schmidt, the Supreme Court has spoken
specifically to the question whether the phase in question—
sentencing—is a “critical” one. As we noted earlier, the an‐
swer is an unambiguous yes. And as we will see below, the
other distinction between Lewis’s case and Schmidt’s is the
degree of help that counsel oﬀered—significant for Schmidt,
nonexistent for Lewis.
                                III
    We do not need to decide for ourselves whether trial coun‐
sel’s performance at sentencing was deficient. We have only
to defer to the finding of the Indiana Court of Appeals in
Lewis II, to which we referred at the outset of this opinion.
That court described counsel’s performance as “clearly defi‐
cient,” and we agree with that assessment. Where we part
company is with Lewis II’s approach to Cronic. The court be‐
gan by reviewing the three situations that Cronic itself had
mentioned and that we noted earlier: ( 1) a complete denial of
counsel at a critical stage of trial; (2) the entire failure to sub‐
ject the prosecution’s case to meaningful adversarial testing;
and (3) a situation in which counsel is called upon to render
assistance under circumstances where even competent coun‐
sel could not do so. Lewis II, ¶ 38. In the state court, Lewis
stressed the second of those three considerations, but the
court did not confine its analysis to that situation. Rightly so,
we think—as we noted earlier, judicial opinions are not stat‐
utes and should not be treated in such a rigid way.
   But nothing turns on whether we see Cronic as establishing
three exclusive categories, or as stating a principle and
18                                                     No. 20‐1642

oﬀering three illustrations. In the end, the state court simply
noted (accurately) that the Cronic exception is a narrow one,
rarely applied by the Supreme Court. Without another word,
it then turned to Strickland, which it read as confining pre‐
sumed prejudice in various ways. 466 U.S. at 692–93. It did not
explain why, in the case before it, Lewis had not suﬀered ex‐
actly the fate the Strickland Court had mentioned: the actual
or constructive absolute denial of the assistance of counsel
(Cronic category one). Naturally, someone whose lawyer has
left him in the lurch that way will also fail to subject the pros‐
ecutor’s case to meaningful adversarial testing (Cronic cate‐
gory two). In cases such as Lewis’s, there is thus no operative
diﬀerence between the first and the second of Cronic’s exam‐
ples.
   The closest the state court came to supporting its conclu‐
sion that Cronic does not apply to Lewis’s case is in the fol‐
lowing passage:
          Moreover, since Cronic was decided in 1984, the
     U.S. Supreme Court has never applied the second ex‐
     ception [i.e. lack of adversarial testing] to relieve a con‐
     victed defendant of the need to prove prejudice, nor
     has the Indiana Supreme Court. In Bell [v. Cone, 535
     U.S. 685 (2002)], the Court simply spoke of “the possi‐
     bility of presuming prejudice based on an attorney’s
     failure to test the prosecutor’s case” where the attor‐
     ney’s failure is complete. Bell, 535 U.S. at 696–97 (em‐
     phasis supplied). Ultimately, the Court concluded in
     Bell: “The aspects of counsel’s performance challenged
     by respondent—the failure to adduce mitigating evi‐
     dence and the waiver of closing argument—are plainly
     of the same ilk as other specific attorney errors we have
No. 20‐1642                                                  19

   held subject to Strickland’s performance and prejudice
   components.” Id. at 697–98.
       We are not persuaded that Lewis’s claim falls
   within one of the limited circumstances of extreme
   magnitude that justify a presumption of ineﬀective‐
   ness under Cronic. The post‐conviction court, there‐
   fore, correctly determined that Lewis was required to
   establish prejudice under Strickland.
Lewis II at ¶¶ 42, 43.
    Entirely missing from the state court’s brief discussion is
an acknowledgment of the day‐and‐night diﬀerence between
the assistance that Cone received during the sentencing phase
of his case and that which Lewis got. Cone, in a word, had
plenty of help. The sentencing hearing was a separate part of
Cone’s trial. The state opened by telling the jury that it
planned to prove four aggravating factors that would justify
the death penalty. Defense counsel responded in his own
opening statement by calling to the jury’s attention “the miti‐
gating evidence already before them”, and by suggesting that
Cone “was under the influence of extreme mental disturbance
or duress, that he was an addict whose drug and other prob‐
lems stemmed from the stress of his military service, and that
he felt remorse.” 535 U.S. at 691. Counsel also urged the jury
to be merciful. Already, we note, Cone received far more than
Lewis did. But that was just the start for Cone—there was
much more. His lawyer cross‐examined the state’s witnesses
and objected to the introduction of gory photographs. He
chose to waive final argument because this prevented the
state from arguing in rebuttal. It is hardly a surprise that the
Supreme Court did not regard Cone’s lawyer’s performance
as either the equivalent of a total lack of counsel, or the
20                                                No. 20‐1642

“entire” failure to subject the prosecutions’ case to meaning‐
ful adversarial testing. It was neither.
    Let’s take another look at Attorney Raﬀ’s “assistance” dur‐
ing the entire sentencing phase. In essence, it was nothing but
a statement that he was bowing out. He uttered two short sen‐
tences: “Judge, I’m going to defer to Mr. Lewis if he has any
comments. I don’t have anything to add.” This went beyond
a failure to conduct adversarial testing; it was an announce‐
ment of abandonment. The state suggests that Raﬀ did have a
strategy, and that was to allow Lewis to speak for himself in
the hope that he might express remorse. This has the flaw of
having no support in the record. Raﬀ never communicated
any such strategy to Lewis, and so Lewis had no guidance
from counsel about what he might do with his allocution
when he had the chance to speak. This theory also conflicts
with Raﬀ’s testimony at the post‐conviction hearing. He never
said that he was trying to guide Lewis in this way. Instead, he
said that he thought that there were no mitigating factors in
Lewis’s case. Actually, he had no idea one way or the other,
because he never asked Lewis about his mental‐health history
and he never requested Lewis’s medical records. He did not
try to prepare Lewis for the hearing because he found Lewis
“diﬃcult” and “angry.” It is of no moment that four jurists
(whom we presume were acting in good faith) disagreed with
Cronic’s application. The question is an objective one and does
not rest “on the simple fact that at least one of the Nation’s
jurists has applied the relevant federal law in the same man‐
ner the state court did … .” Williams, 529 U.S. at 409–10.
   Contrary to the dissent’s assertions, our opinion in no way
conflicts with the holdings in Woods v. Donald, Cone, or Nixon.
None of these cases involved the total absence of counsel (or
No. 20‐1642                                                    21

its functional equivalent) at a critical stage. That is what we
have here. By contrast, in Woods counsel was briefly absent
during the testimony of a co‐defendant. As discussed earlier,
counsel in Nixon fully informed his client of his proposed
strategy, and counsel in Cone subjected the prosecution’s case
to adversarial testing. Today’s outcome faithfully follows
Cronic, because we are faced with the extraordinary situation
of a lawyer’s total abandonment of his client at the critical sen‐
tencing state.
                               IV
    If Raﬀ was going to fall back to a plea for mercy, or an ef‐
fort to convince Lewis to demonstrate remorse, he had to take
some step in that direction. He did not. Instead, he gave up on
Lewis and left him entirely without the assistance of counsel
at the sentencing stage of a felony murder case. Rare though
Cronic cases may be, we think that this one qualifies.
   We therefore REVERSE the judgment of the district court
and REMAND this case for the issuance of a writ of habeas cor‐
pus, limited to the sentencing phase of petitioner Roderick
Lewis’s case.
22                                                  No. 20‐1642

    BRENNAN, Circuit Judge, dissenting. If this were a direct ap‐
peal, I might join the majority opinion. All can agree Roderick
Lewis’s counsel should have done more on his behalf at sen‐
tencing. Such minimal involvement occurred at a critical stage
in a criminal case. But Lewis’s appeal comes to us as a collat‐
eral attack on a state court judgment under the Antiterrorism
and Eﬀective Death Penalty Act of 1996 (“AEDPA”). In his
petition for a writ of habeas corpus, Lewis contends his coun‐
sel’s silence at sentencing requires us to apply the presump‐
tion of prejudice described in United States v. Cronic, 466 U.S.
648 (1984), to an ineﬀective assistance of counsel claim other‐
wise governed by Strickland v. Washington, 466 U.S. 668 (1984).
AEDPA requires that we grant habeas relief to Lewis only
when the Supreme Court has answered the specific question
of whether Cronic—and not Strickland—applies, and the state
court has issued a decision contravening that answer. 28
U.S.C. § 2254(d)(1).
    No Supreme Court decision holds that silence at sentenc‐
ing by defense counsel triggers Cronic’s presumption of prej‐
udice. Three courts have declined Lewis’s invitation to apply
Cronic in this novel circumstance. Despite the stringent stand‐
ards of AEDPA, our court accepts the invitation. This decision
avoids AEDPA’s confines and expands Cronic’s scope, read‐
ing it too generally and combining its exceptions. Review of
Lewis’s habeas petition should end with AEDPA, so I respect‐
fully dissent.
                      I. AEDPA Review
    AEDPA’s strict standard of review results in great defer‐
ence to state courts. The grant of Lewis’s habeas petition lacks
the requisite precision under 28 U.S.C. § 2254(d)(1), neglecting
No. 20‐1642                                                      23

the critical importance of comity to our federal habeas system.
   A. AEDPA’s Strictures
    AEDPA deference is more than a judicial guidepost; it is a
Congressional mandate. See Woodford v. Garceau, 538 U.S. 202,
206 (2003). “Section 2254(d) reflects the view that habeas cor‐
pus is a ‘guard against extreme malfunctions in the state crim‐
inal justice systems,’ not a substitute for ordinary error
correction through appeal.” Harrington v. Richter, 562 U.S. 86,
102–03 (2011) (quoting Jackson v. Virginia, 443 U.S. 307, 332 n.5
(1979) (Stevens, J., concurring in judgment)). By its plain text,
AEDPA precludes a federal court from granting a state pris‐
oner’s habeas petition unless the state court’s merits adjudi‐
cation “resulted in a decision that was contrary to, or involved
an unreasonable application of, clearly established Federal law,
as determined by the Supreme Court of the United States[.]”
28 U.S.C. § 2254(d)(1) (emphases added). “If this standard is
diﬃcult to meet, that is because it was meant to be.” Harring‐
ton, 562 U.S. at 102.
    Section 2254(d)(1)’s “contrary to” and “unreasonable ap‐
plication of” clauses have independent meaning. Bell v. Cone,
535 U.S. 685, 694 (2002); see also Williams v. Taylor, 529 U.S. 362,
404–05 (2000). A federal court may grant habeas relief under
the “contrary to” clause “if the state court applies a rule dif‐
ferent from the governing law set forth in our cases, or if it
decides a case diﬀerently than we have done on a set of mate‐
rially indistinguishable facts.” Cone, 535 U.S. at 694. For exam‐
ple, if a state court applies Strickland when it should apply
Cronic, we may issue the writ as the state court judgment is
“contrary to” Supreme Court precedent. Cf. id. at 698 (reject‐
ing a petitioner’s claim that Cronic, not Strickland, should ap‐
ply and noting “we find no merit in respondent’s contention
24                                                    No. 20‐1642

that the state court’s adjudication was contrary to our clearly
established law” (emphasis added)). Under the “unreasona‐
ble application of” clause, a federal court may grant habeas
relief “if the state court correctly identifies the governing legal
principle from our decisions but unreasonably applies it to
the facts of the particular case.” Id. at 694. So if a state court
applies Strickland to the facts of a case “in an objectively un‐
reasonable manner[,]” we may issue the writ. Id. at 699.
    Under either clause of § 2254(d)(1), a petitioner’s habeas
claim is measured against the last reasoned state‐court deci‐
sion on the merits. Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).
To grant relief, that state court’s decision must be “contrary
to” or an “unreasonable application of” Supreme Court prec‐
edent, not our own. Glebe v. Frost, 574 U.S. 21, 24 (2014) (per
curiam) (“[C]ircuit precedent does not constitute ‘clearly es‐
tablished Federal law, as determined by the Supreme Court.’”
(quoting 28 U.S.C. § 2254(d)(1)).
    Standing alone, AEDPA exudes deference. But for ineﬀec‐
tive assistance of counsel claims, “[t]he federal courts as a
whole engage in ‘doubly deferential’ review” under AEDPA.
Wilborn v. Jones, 964 F.3d 618, 620 (7th Cir. 2020), cert. denied,
No. 20‐913, 2021 WL 666799 (U.S. Feb. 22, 2021) (quoting
Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)). We layer def‐
erence upon deference in these cases because federal courts
must give “both the state court and the defense attorney the
benefit of the doubt.” Burt v. Titlow, 571 U.S. 12, 15 (2013).
Even without AEDPA, ineﬀective assistance of counsel claims
remain diﬃcult to prove as “counsel is strongly presumed to
have rendered adequate assistance and made all significant
decisions in the exercise of reasonable professional judg‐
ment.” Strickland, 466 U.S. at 690. “That hill is even steeper”
No. 20‐1642                                                   25

for claims governed by AEDPA. Myers v. Neal, 975 F.3d 611,
620 (7th Cir. 2020). As the Supreme Court said recently,
AEDPA takes on a “special importance” when a state prisoner
asserts the ineﬀectiveness of his counsel. Shinn v. Kayer, 141 S.
Ct. 517, 523 (2020).
   B. The Majority Opinion’s Application of AEDPA
    The majority opinion holds that the Court of Appeals of
Indiana’s decision in Lewis v. State, 116 N.E.3d 1144 (Ind. Ct.
App. 2018) (Lewis II), is both “contrary to” and an “unreason‐
able application of” Supreme Court precedent under
§ 2254(d)(1). In its only specific reference to the text of that
standard, it states: “We conclude that the decision of the last
responsible state court was contrary to Supreme Court prece‐
dent, insofar as it held that Strickland, not Cronic, furnished
the applicable rule, and it was an unreasonable application of
Cronic, insofar as it focused on that case.” Majority Op. at p. 2
(footnote omitted). But these clauses are distinct, with each
having independent meaning. Cone, 535 U.S. at 695 (“[Section]
2254(d)(1)’s ‘contrary to’ and ‘unreasonable application’
clauses have independent meaning.”). Implicit within an “un‐
reasonable application of” Supreme Court precedent is that
the state court applied the correct legal rule but did so unrea‐
sonably to the facts at hand. Conversely, if a state court ap‐
plies the incorrect rule, its decision is “contrary to” Supreme
Court precedent from the start and we need not reach the rea‐
sonability of its application. For the majority opinion, Lewis II
is worthy of correction under both clauses.
    AEDPA requires more precision. Cone teaches that if a
state court applies Strickland when it should apply Cronic (or
vice versa), that error implicates the “contrary to” clause of
§ 2254(d)(1). See Cone, 535 U.S at 698. This is because “[f]or
26                                                            No. 20‐1642

purposes of distinguishing between the rule of Strickland and
that of Cronic, this diﬀerence is not of degree but of kind.” Id.
at 697 (footnote omitted). Admittedly, the Supreme Court has
not always followed this procedure when engaging with
Cronic. Compare Wright v. Van Patten, 552 U.S. 120, 126 (2008)
(per curiam) (rejecting Cronic’s application under the “unrea‐
sonable application of” clause), with Woods v. Donald, 575 U.S.
312, 317–18 (2015) (per curiam) (rejecting Cronic’s application
under both the “contrary to” and “unreasonable application
of” clauses). That may be because, in these cases, the Supreme
Court has denied relief, not granted it. In other words,
whether a state court’s decision was “contrary to” or an “un‐
reasonable application of” Supreme Court precedent did not
matter. The petitioner’s claim failed either way. When a peti‐
tioner’s claim succeeds, however, and a federal court on ha‐
beas review overrules a state court’s decision, precision is a
must. Otherwise, we disregard AEDPA’s text and do not re‐
spect the independent meaning of each clause.1
    To be sure, the “contrary to” clause might be an easier
path for a habeas petitioner than the “unreasonable applica‐
tion of” clause. But see Williams, 529 U.S. at 405 (“The word
‘contrary’ is commonly understood to mean ‘diametrically

     1 The majority opinion collects several cases to support consideration
of the state court’s decision under both clauses of § 2254(d)(1). Maj. Op. at
p. 2 n.1. But among the cases cited are rulings that recognized the inde‐
pendent meaning of each clause, even if the state court decision at issue in
the end violated both. In Bailey v. Rae, the Ninth Circuit explained the dis‐
tinct clauses, and gave independent reasoning under each. 339 F.3d 1107,
1111–12, 1118–19 (9th Cir. 2003). Pazden v. Maurer is much the same. 424
F.3d 303, 311–12, 319 (3d Cir. 2005), as is Breakiron v. Horn, 642 F.3d 126,
131, 139 (3d Cir. 2011). To the extent these cases correctly state the law,
they recognize that the two clauses diﬀer.
No. 20‐1642                                                             27

diﬀerent,’ ‘opposite in character or nature,’ or ‘mutually op‐
posed.’” (quoting WEBSTER’S THIRD NEW INTERNATIONAL
DICTIONARY 495 (1976)). An “unreasonable application”
means more than just error: “The question under AEDPA is
not whether a federal court believes the state court’s determi‐
nation was incorrect but whether that determination was un‐
reasonable—a substantially higher threshold.” Schriro v.
Landrigan, 550 U.S. 465, 473 (2007). Or as this court has said,
“[w]e must deny the writ if we can posit arguments or theo‐
ries that could have supported the state court’s decision, and
if fairminded jurists could disagree about whether those ar‐
guments or theories are inconsistent with Supreme Court
holdings.” Kidd v. Lemke, 734 F.3d 696, 703 (7th Cir. 2013). To
grant Lewis habeas relief under the “unreasonable applica‐
tion of” clause, the state court’s application of Strickland, not
Cronic, must be unreasonable; that is how the Supreme Court
approached Cone, and that is how to ensure the independent
meaning of the two clauses. See Cone, 535 U.S. at 698.
    Yet even if the state court unreasonably applied Cronic, the
implication of the majority opinion is that no “fairminded ju‐
rist could disagree” that Cronic should supplant Strickland
here. On direct review, four jurists disagreed with Cronic’s ap‐
plication; two more did so under AEDPA.2 Although this nu‐
merical disparity does not alone doom Lewis’s appeal, it
shows that under the majority opinion, this would be the only
court that has embraced Cronic, doing so under both clauses
of § 2254(d)(1). If AEDPA is satisfied here, the clause under


    2One judge from the Allen County Superior Court, three judges from
the Court of Appeals of Indiana, one judge from the U.S. District Court for
the Northern District of Indiana, and myself.
28                                                   No. 20‐1642

which the state court’s decision is purportedly incorrect
should be specified as one or the other.
    Animating AEDPA’s strictness is a faith in comity.
“AEDPA recognizes a foundational principle of our federal
system: State courts are adequate forums for the vindication
of federal rights.” Titlow, 571 U.S. at 19. Indeed, “AEDPA’s re‐
quirements reflect a ‘presumption that state courts know and
follow the law.’” Woods, 575 U.S. at 316 (quoting Woodford v.
Visciotti, 537 U.S. 19, 24 (2002) (per curiam)). That means
“[w]hen reviewing state criminal convictions on collateral re‐
view, federal judges are required to aﬀord state courts due
respect by overturning their decisions only when there could
be no reasonable dispute that they were wrong.” Woods, 575
U.S. at 316. This is particularly so when state courts adjudicate
ineﬀective assistance of counsel claims:
     Especially where a case involves such a common claim
     as ineﬀective assistance of counsel under Strickland—a
     claim state courts have now adjudicated in countless
     criminal cases for nearly 30 years—“there is no intrin‐
     sic reason why the fact that a man is a federal judge
     should make him more competent, or conscientious, or
     learned … than his neighbor in the state courthouse.”
Titlow, 571 U.S. at 19 (quoting Stone v. Powell, 428 U.S. 465, 494
n.35 (1976)). AEDPA review is so rigorous for Strickland claims
because comity demands it. See Calderon v. Thompson, 523 U.S.
538, 555–56 (1998) (“Federal habeas review of state convic‐
tions frustrates both the States’ sovereign power to punish of‐
fenders and their good‐faith attempts to honor constitutional
rights.” (internal quotation marks omitted)).
No. 20‐1642                                                    29

    Comity’s force here is not just in principle, but in practice.
The Indiana state courts have worked on Lewis’s case for
some time and have a significant interest in this litigation. In
2012, Lewis went to trial in the Allen County Superior Court
for his role in a crime committed 13 years earlier in 1999. Lewis
II, 116 N.E.3d at 1148–50, ¶¶ 6–12. After his conviction and
sentencing, Lewis directly appealed, challenging the suﬃ‐
ciency of the evidence against him. Lewis v. State, 973 N.E.2d
110, No. 02A03‐1201‐CR‐18, 2012 WL 3777134 (Ind. Ct. App.
2012) (unpublished table decision) (Lewis I). In 2013, Lewis
filed a pro se post‐conviction petition, and in 2016, post‐con‐
viction counsel amended that petition. Lewis II, 116 N.E.3d at
1150, ¶ 14. In 2017, the Allen County Superior Court held an
evidentiary hearing. Id. In 2018, that court, in a “lengthy or‐
der[,]” denied Lewis relief and, as relevant in this appeal, also
rejected Cronic. Id at 1150–53, ¶¶ 16–17. In the decision at issue
here, Lewis II, the Court of Appeals of Indiana aﬃrmed that
denial of relief later in 2018, id. at 1160, ¶¶ 45–46, with the
Indiana Supreme Court ultimately denying leave to transfer
in 2019. Lewis v. State, 124 N.E.3d 41 (Ind. 2019) (unpublished
table decision). This procedural history shows that Lewis’s
case has received thorough consideration by various Indiana
courts, not to mention the district court here. AEDPA makes
clear “that state courts are the principal forum for asserting
constitutional challenges to state convictions.” Harrington, 562
U.S. at 103.
    All of this is true even before accounting for the “special
importance” of AEDPA to ineﬀective assistance of counsel
claims adjudicated by state courts. Shinn, 141 S. Ct. at 523. Ab‐
sent from the majority opinion’s treatment of Lewis’s claim is
recognition of the “doubly deferential” nature of the review
this court must conduct. Mirzayance, 556 U.S. at 123. Because
30                                                   No. 20‐1642

“state courts know and follow the law[,]” Woods, 575 U.S. at
316 (internal quotation marks omitted), they understand that
the scope of Cronic has been significantly curtailed; indeed,
that is why they declined to apply it here. Lewis II, 116 N.E.3d
at 1159, ¶ 43 (“We are not persuaded that Lewis’s claim falls
within one of the limited circumstances of extreme magnitude
that justify a presumption of ineﬀectiveness under Cronic.”
(footnote omitted)). All told, the type of claim the petitioner
makes requires him to overcome AEDPA, surpass Strickland,
and trigger Cronic. That is quite the gauntlet. In fact, it is one
of the most doctrinally diﬃcult challenges a state prisoner can
make in this area of law. AEDPA’s text, along with its di‐
rective of deference, instructs that we must give independent
meaning to each clause of § 2254(d)(1).
               II. The Narrow Scope of Cronic
    The Supreme Court and this court narrowly construe and
rarely apply Cronic. The majority opinion expands Cronic’s
scope and unsoundly combines its first and second excep‐
tions.
     A. Cronic Defined
    Cronic is a hard‐to‐meet exception to the already hard‐to‐
meet standard of Strickland. Under Strickland, an ineﬀective
assistance of counsel claim requires a showing that the attor‐
ney’s performance was not only deficient, but also prejudicial.
466 U.S. at 687. Deficiency occurs when “counsel made errors
so serious that counsel was not functioning as the ‘counsel’
guaranteed the defendant by the Sixth Amendment.” Id.
Proving prejudice requires that “there is a reasonable proba‐
bility that, but for counsel’s unprofessional errors, the result
of the proceeding would have been diﬀerent.” Id. at 694.
No. 20‐1642                                                       31

Strickland sets a high bar, which makes Cronic’s presumption
of prejudice an appealing option for litigants. Cf. Padilla v.
Kentucky, 559 U.S. 356, 371 (2010) (“Surmounting Strickland’s
high bar is never an easy task.”).
    With Cronic’s strength, though, comes its rarity. See, e.g.,
Florida v. Nixon, 543 U.S. 175, 190 (2004). Under Cronic, courts
may presume prejudice only when there are “circumstances
that are so likely to prejudice the accused that the cost of liti‐
gating their eﬀect in a particular case is unjustified.” 466 U.S.
at 658 (footnote omitted). But even Cronic itself did not result
in this presumption of prejudice. Id. at 666. Instead, the Su‐
preme Court in Cronic pronounced three exceptions to Strick‐
land that permit the presumption of prejudice:
   1. When there has been a “complete denial of coun‐
   sel[,]” because “a trial is unfair if the accused is denied
   counsel at a critical stage of his trial.”;
   2. “[I]f counsel entirely fails to subject the prosecution’s
   case to meaningful adversarial testing, then there has
   been a denial of Sixth Amendment rights that makes
   the adversary process itself presumptively unrelia‐
   ble.”; and
   3. “[W]hen although counsel is available to assist the
   accused during trial, the likelihood that any lawyer,
   even a fully competent one, could provide eﬀective as‐
   sistance is so small that a presumption of prejudice is
   appropriate without inquiry into the actual conduct of
   the trial.”
466 U.S. at 659–60 (footnote omitted). When a defendant’s
case presents one of these three circumstances, Cronic is
32                                                    No. 20‐1642

triggered, prejudice is presumed, and Strickland’s second
prong is satisfied.
    Cronic’s narrowness derives not just from its result, but
from its reasoning. Whether called “illustrations,” “exam‐
ples,” “circumstances,” “scenarios,” or “situations,” what
matters is that each operates as an exception to the onerous
Strickland standard, and that there are three—and only
three—of them. See, e.g., Cone, 535 U.S. at 695 (identifying
“three situations implicating the right to counsel that in‐
volved circumstances ‘so likely to prejudice the accused that
the cost of litigating their eﬀect in a particular case is unjusti‐
fied’” (quoting Cronic, 466 U.S. at 658)); Reynolds v. Hepp, 902
F.3d 699, 705 (7th Cir. 2018) (same). That Cronic is triggered in
only three ways reflects the narrowness with which its pre‐
sumption should be applied.
    Recently, this court endorsed this understanding of Cronic
in Schmidt v. Foster, an en banc decision declining under
AEDPA to presume prejudice when a trial judge conducted
an ex parte, in camera examination without defense counsel’s
active participation. 911 F.3d 469, 478 (7th Cir. 2018) (en banc).
This court began its analysis in Schmidt by noting that Cronic
and its progeny “come with two caveats.” Id. at 479. First,
Cronic’s presumption of prejudice is “narrow” and “arises
only when the denial of counsel is extreme enough to render
the prosecution presumptively unreliable.” Schmidt, 911 F.3d
at 479. And second, because the Supreme Court has spoken
only generally about Cronic, “the ‘precise contours’ of these
rights ‘remain unclear.’” Schmidt, 911 F.3d at 479 (quoting
Woods, 575 U.S. at 318). That means “[s]tate courts therefore
enjoy broad discretion in their adjudication of them.” Schmidt,
911 F.3d at 479 (footnote and internal quotation marks
No. 20‐1642                                                              33

omitted). Schmidt recognized the three exceptions of Cronic
and rejected applying the first—“the complete denial of coun‐
sel during a critical stage.” 911 F.3d at 478 & n.2, 480. Because
Schmidt’s counsel had assisted him before, during a recess,
and after the in camera examination, he did not suﬀer the
“complete” deprivation of counsel necessary to presume prej‐
udice under Cronic’s first exception, even though the trial
court prevented his counsel from speaking during the in
chambers hearing. Id. at 480–85.3
    Although Schmidt’s outcome may not control, and these
facts diﬀer, this court’s reasoning is instructive. Bound by
AEDPA, this court engaged in a comprehensive examination
of Cronic and cases interpreting it to decide that “[n]o clearly
established holding of the Supreme Court mandate[d]” the
presumption of prejudice for an ex parte, in camera examina‐
tion without defense counsel’s active participation. 911 F.3d
at 481. In doing so, this court rejected an attempt to generalize
what, under AEDPA, must be specific: “If we must take sev‐
eral dissimilar decisions and reduce them to blanket princi‐
ples in order to arrive at a general proposition applicable here,
the proposition is ‘far too abstract to establish clearly the spe‐
cific rule’ [petitioner] needs.” Id. at 483–84 (quoting Lopez v.
Smith, 574 U.S. 1, 6 (2014) (per curiam)). Relevant here, this
court also observed that “the Supreme Court has never ad‐
dressed a case like [Schmidt’s].” Schmidt, 911 F.3d at 485. So
“[w]ithout clearly established law mandating relief, we
[could not] grant it under AEDPA.” Id.


    3  Schmidt assumed that the ex parte, in camera examination was a “crit‐
ical stage.” 911 F.3d at 480.
34                                                   No. 20‐1642

     B. Cronic Applied
    The Supreme Court rarely applies Cronic, and when it
does, it reads the decision narrowly. Since Cronic’s advent
nearly 40 years ago, the Supreme Court has applied it only
once to presume prejudice. See Penson v. Ohio, 488 U.S. 75, 88
(1988) (holding that “the presumption of prejudice must ex‐
tend as well to the denial of counsel on appeal” when the
granting of an attorney’s motion to withdraw had left the pe‐
titioner “entirely without the assistance of counsel on ap‐
peal”). Although the majority opinion is correct that the
Supreme Court recently cited Cronic in Garza v. Idaho, 139 S.
Ct. 738, 744 (2019), the Supreme Court has not applied Cronic
to grant relief since Penson.
    This court has followed the Supreme Court’s lead, reading
Cronic narrowly and applying it rarely. See, e.g., Schmidt, 911
F.3d at 479. Lewis musters only two cases where this court
applied Cronic’s presumption on habeas review. Miller v. Mar‐
tin, 481 F.3d 468, 473 (7th Cir. 2007) (post‐AEDPA); Patrasso v.
Nelson, 121 F.3d 297, 305 (7th Cir. 1997) (pre‐AEDPA). Other
circuit courts have taken this same guarded approach. See,
e.g., United States v. Roy, 855 F.3d 1133, 1144 (11th Cir. 2017)
(en banc) (“The diﬃculty of carrying that ‘very heavy’ burden
and the ‘very narrow’ scope of the Cronic exception are evi‐
dent from the fact that the Supreme Court has repeatedly re‐
fused to find it applicable.”).
    Exceptions by their nature are narrow, so it is no surprise
that the Supreme Court has limited Cronic to the three de‐
scribed above. See, e.g., Cone, 535 U.S. at 695. When the Court
has not specifically listed the three exceptions, it has still de‐
nied relief. See, e.g., Woods, 575 U.S. at 317–18, 319. This court
has read Cronic the same way. See Schmidt, 911 F.3d at 478 &
No. 20‐1642                                                  35

n.2. Even in Miller, when this court applied Cronic’s presump‐
tion, it did so within the three‐exception framework. Miller,
481 F.3d at 472–73. Patrasso applied Cronic’s second exception,
too. 121 F.3d at 303–05. Neither the Supreme Court nor this
court has adopted the broad reading of Cronic in the majority
opinion. For the majority opinion, “[a]lthough it is possible,
as the Supreme Court itself did in Cronic and as the district
court here did, to identify particular circumstances in which
the Cronic rule will apply, we must take the Court at its word
when it says that it is simply oﬀering illustrations of the rule
announced by the Court.” Maj. Op. at p. 14. But the Court in
Cone and this court in Schmidt did not read Cronic so expan‐
sively, as we recently acknowledged. Cf. Fayemi v. Ruskin, 966
F.3d 591, 594 (7th Cir. 2020) (“We have been told not to extend
Cronic on collateral review.”).
    If adopted in future cases, this broad conception of Cronic
could swallow Strickland’s prejudice prong. For example, if
Cronic is read this broadly, several Supreme Court cases
should have come out diﬀerently. Counsel would have trig‐
gered Cronic by conceding guilt in a capital case (Nixon), fail‐
ing to aﬃrmatively mount some case for life imprisonment in
a capital case’s penalty phase (Cone), and being absent during
certain trial testimony concerning a codefendant (Woods).
That each request to presume prejudice in these cases failed
should give pause before applying such an expansive reading
of Cronic.
   Even where the majority opinion does engage with the
three exceptions, it makes general under Cronic what must be
specific under AEDPA. The majority opinion combines
Cronic’s first and second exceptions. See Maj. Op. at p. 18 (“In
cases such as Lewis’s, there is thus no operative diﬀerence
36                                                          No. 20‐1642

between the first and the second of Cronic’s examples.”). Ra‐
ther than “nothing” turning on whether Cronic established
three exclusive categories, id. at 17, its three exceptions have
independent meaning, like the two clauses of § 2254(d)(1). Cf.
Cone, 535 U.S. at 685. Schmidt recognized this three‐exception
framework and rejected applying Cronic’s first exception for
complete denial of counsel at a critical stage. Schmidt, 911 F.3d
at 478 & n.2, 480, 485. As we stated there, “only once in the
thirty‐plus years since Cronic has the Court applied the pre‐
sumption of prejudice it described in a critical‐stage case.” Id.
at 479 (citing Penson, 488 U.S. at 88). And in no case since
Cronic has the Supreme Court applied the presumption of
prejudice described in the second exception.4 Yet despite the
strictures of AEDPA, the rarity of Cronic, and the narrowness
with which that case has been applied, the majority opinion
finds Lewis’s claim strong enough to fit both exceptions.
    This court should not backtrack from the understanding
of Cronic endorsed in Schmidt. According to the majority opin‐
ion, Schmidt diﬀers in its “critical stage” and “degree of help
that counsel oﬀered.” Maj. Op. at pp. 15, 17. But Schmidt’s rel‐
evance here is in its mode of analysis. That en banc decision
teaches three lessons about Cronic: it is narrow in its rule, it
gives state courts “broad discretion” in adjudicating the ap‐
plication of its exceptions, and it has three—and only three—
exceptions. Schmidt, 911 F.3d at 478 & n.2.
   These lessons led this court in Schmidt to address that
Cronic‐based habeas petition with the requisite particularity
under AEDPA. Generalizing Cronic did not win the day there


     4 No Supreme Court case since Cronic appears to have applied its third

exception, either.
No. 20‐1642                                                      37

and should not do so here. Id. at 483–84 (“If we must take sev‐
eral dissimilar decisions and reduce them to blanket princi‐
ples in order to arrive at a general proposition applicable here,
the proposition is far too abstract to establish clearly the spe‐
cific rule [petitioner] needs.” (internal quotation marks omit‐
ted)). As AEDPA required, Schmidt considered whether the
Supreme Court had ever addressed a claim like that raised by
the petitioner. It had not, so this court denied relief. Id. at 485.
Because the same is true here, Schmidt should guide us to re‐
ject Lewis’s habeas petition.
   III. Supreme Court Treatment of Cronic and AEDPA
    The Supreme Court has never confronted the novel cir‐
cumstances presented by Lewis’s claim. That should be
enough to preclude habeas relief under AEDPA. The majority
opinion emphasizes one case—Cone, where the Supreme
Court declined to presume prejudice—at the expense of the
rest of Cronic’s progeny.
   A. What AEDPA Means for Cases Invoking Cronic
    Looking through AEDPA’s lens, we may grant habeas re‐
lief only when the Supreme Court has answered the “specific
question” of whether Cronic—and not Strickland—applies and
the state court has issued a decision “contrary to” this answer.
Woods, 575 U.S. at 317 (quoting Lopez, 574 U.S. at 6); 28 U.S.C.
§ 2254(d)(1).
   Lewis cannot meet this heavy burden imposed by
AEDPA. A direct appeal would be a lighter lift, as it would
turn on whether his lawyer’s silence at sentencing fell within
Cronic. AEDPA, however, constricts our review and requires
that we ask whether the Supreme Court has held that silence
at sentencing triggers the presumption of prejudice—the
38                                                            No. 20‐1642

“specific question.” Woods, 575 U.S. at 317 (internal quotation
marks omitted). This difference is dispositive: A tour through
four Supreme Court cases addressing Cronic—Cone, Nixon,
Van Patten, and Woods—demonstrates that the Supreme Court
has never presumed prejudice based on the type of claim
Lewis brings. That is “[a]ll that matters here[.]” Id. at 319.
    Time and again, the Supreme Court has declined to apply
Cronic. In Cone, the Court considered and rejected an argu‐
ment that Cronic’s second exception for lack of meaningful ad‐
versarial testing applied when counsel failed to “mount some
case for life [imprisonment]” in a capital case’s penalty phase.
Cone, 535 U.S. at 696 (internal quotation marks omitted). In
Nixon, the Court, outside the strictures of AEDPA, again re‐
jected application of Cronic’s second exception by holding
that a concession of guilt in a capital case “does not rank as a
failure to function in any meaningful sense as the Govern‐
ment’s adversary.” Nixon, 534 U.S. at 190 (quoting Cronic, 466
U.S. at 666 (footnote omitted)).5 In Van Patten, the Court de‐
nied Cronic’s first exception because its own precedents “do
not clearly hold that counsel’s participation by speakerphone
should be treated as a ‘complete denial of counsel,’ on par
with total absence.” Van Patten, 552 U.S. at 125. And in Woods,
the Court’s most recent engagement with Cronic, it avoided
presuming prejudice, without mentioning a specific excep‐
tion, because it had “never addressed whether the rule
announced in Cronic applies to testimony regarding code‐
fendants’ actions”—as in whether counsel’s absence during

     5The standard the majority opinion quotes when invoking Cronic to
grant relief is from Nixon, 543 U.S. at 189. Maj. Op. at pp. 1, 14. The Court
in Nixon declined to presume prejudice under Cronic. Nixon, 543 U.S. at
190.
No. 20‐1642                                                   39

that testimony triggers the presumption of prejudice. Woods,
575 U.S. at 317.
    The Supreme Court has been reluctant to presume preju‐
dice under Cronic. We should be as well. Of course, rare does
not mean never. What matters under AEDPA is that the Court
has never answered, let alone aﬃrmatively, the question of
whether silence at sentencing by defense counsel triggers
Cronic. See Van Patten, 552 U.S. at 126 (“Because our cases give
no clear answer to the question presented, let alone one in Van
Patten’s favor, it cannot be said that the state court unreason‐
ably applied clearly established Federal law.” (alterations and
internal quotation marks omitted)). This is so regardless of the
clause under which the majority opinion proceeds. See Woods,
575 U.S. at 317 (“Because none of our cases confront the spe‐
cific question presented by this case, the state court’s decision
could not be contrary to any holding from this Court.” (inter‐
nal quotation marks omitted)). As the Court said in its last en‐
gagement with Cronic under AEDPA, “[a]ll that matters here,
and all that should have mattered to the Sixth Circuit, is that
we have not held that Cronic applies to the circumstances pre‐
sented in this case. For that reason, federal habeas relief based
upon Cronic is unavailable.” Id. at 319. So it is here for this
court.
   B. Correctly Applying AEDPA to Cronic in this Case
   Under either clause of § 2254(d)(1), the majority opinion’s
broad reading of Cronic cuts against applying it on these facts.
Such expansive treatment of Cronic comes closer to de novo
review, which AEDPA does not permit.
    Lewis II is neither “contrary to” nor an “unreasonable ap‐
plication of” Supreme Court precedent concerning Cronic. To
40                                                  No. 20‐1642

implicate the “contrary to” clause, a state court decision must
apply the wrong legal rule or deviate from a factually indis‐
tinguishable case. See Cone, 535 U.S. at 694. If the majority
opinion proceeds under that clause, it commits the same er‐
rors the Supreme Court corrected in Woods, 575 U.S. at 317
(noting that the Sixth Circuit’s application of Cronic was “dou‐
bly wrong”). First, as in Woods, the majority opinion relies
upon cases that are only “similar to” Supreme Court prece‐
dent, which means “the state’s court’s decision is not ‘con‐
trary to’ the holdings in those cases.” Id. But the Sixth Circuit
in Woods at least had aﬃrmative case law to rely on. None of
the decisions cited in the majority opinion granted relief un‐
der Cronic. Second, the majority opinion “frame[s] the issue at
too high a level of generality.” Woods, 575 U.S. at 318. As dis‐
cussed, no Supreme Court case holds that silence at sentenc‐
ing triggers Cronic’s presumption of prejudice. Cf., e.g., id. at
317–19; Van Patten, 552 U.S. at 124–26; Nixon, 543 U.S. at
190‐93; Cone, 535 U.S. at 693–98; but see Penson, 488 U.S. at
88‐89. In sum, like the petitioner in Woods, Lewis cannot show
that Lewis II was “contrary to” Supreme Court precedent.
     The fate of Lewis’s claim is the same under the “unreason‐
able application of” clause of § 2254(d)(1). Under that clause,
the broader the rule, the more room state courts have to apply
it. Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (“The more
general the rule, the more leeway courts have in reaching out‐
comes in case‐by‐case determinations.”). For our purposes,
the broader the majority opinion reads Cronic, the more room
Lewis II has to apply it. Cf. Maj. Op. at p. 14. This means that
Lewis II must be “not merely wrong” or “even clear error.”
Woods, 575 U.S. at 316 (quoting Woodall, 572 U.S. at 419). Ra‐
ther, it must be so objectively unreasonable that no
No. 20‐1642                                                             41

“fairminded jurist” could reach its conclusion. Kidd, 734 F.3d
at 703. The question then remains: Is Lewis II that wrong?
    It is not. Given that the Supreme Court almost never ap‐
plies Cronic, the Court of Appeals of Indiana’s similar reti‐
cence is reasonable. The majority opinion faults Lewis II for its
scant reasoning, despite the “broad discretion” conferred to
state courts interpreting Cronic. Woods, 575 U.S. at 318 (inter‐
nal quotation marks omitted). True, the state appeals court
could have said more.6 But perhaps Lewis II’s cursory treat‐
ment of Cronic shows how obviously it does not apply. Cf.
White v. Woodall, 572 U.S. 415, 427 (2014) (“[R]elief is available
under § 2254(d)(1)’s unreasonable‐application clause if, and
only if, it is so obvious that a clearly established rule applies to
a given set of facts that there could be no ‘fairminded disa‐
greement’ on the question[.]” (quoting Harrington, 562 U.S. at
103) (emphasis added)). The opposite does not hold true: It is
not “so obvious” that Cronic, and not Strickland, should apply
here. White, 572 U.S. at 427.
    Under either clause, the majority opinion’s analysis of
Lewis II comes closer to de novo review than the “doubly def‐
erential” standard mandated under AEDPA for ineﬀective as‐
sistance of counsel claims. Mirzayance, 556 U.S. at 123; cf.
Harrington, 562 U.S. at 101 (“Here it is not apparent how the
Court of Appeals’ analysis would have been any diﬀerent
without AEDPA.”). In Lewis II, the Court of Appeals of Indi‐
ana considered, and rejected, Lewis’s assertion of Cronic’s


    6  Like the Indiana Court of Appeals, I also “note that Attorney Raff’s
lack of advocacy at the sentencing hearing appears to have been, at least
in part, invited by Lewis, who expressed clear disdain for counsel.” Lewis
II, 116 N.E.3d at 1160 n.10, ¶ 43 n.10.
42                                                   No. 20‐1642

second exception for lack for meaningful adversarial testing.
116 N.E.3d at 1159, ¶¶ 42–43 Ostensibly under AEDPA re‐
view, the majority opinion nevertheless crafts a hybrid rule—
combining Cronic’s first and second exceptions—to cover
Lewis’s claim. See Maj. Op. at p. 18. For the majority opinion,
Cone supports this proposition: Lewis’s lawyer did less than
the lawyer in Cone, which means Cronic should apply. See id.
at pp. 18–21. But Cronic’s trigger is not so general, and Cone’s
lesson is not so simple. If Lewis is to secure relief, he must fit
within one of Cronic’s three exceptions, which Cone itself rec‐
ognized. Cone, 535 U.S. at 696.
    What is more, Cone is not the only benchmark by which to
measure the merits of Lewis’s claim under Cronic. The major‐
ity opinion rejects Van Patten and Woods because “Lewis does
not allege that his attorney was physically absent at any rele‐
vant time. Neither Van Patten nor Woods thus advances the
analysis here.” Maj. Op. at p. 11. But if only constructive ab‐
sence cases were relevant to our analysis, then the majority
opinion would have little, let alone recent, aﬃrmative
support. Herring v. New York, 422 U.S. 853, 864–65 (1975) (pre‐
suming prejudice when a state law barred summation of the
evidence); Ferguson v. Georgia, 365 U.S. 570, 571, 596 (1961)
(presuming prejudice when a state law barred elicitation of
client’s trial testimony); see also Schmidt, 911 F.3d at 481. In‐
stead, Van Patten and Woods serve as further examples of the
only thing that matters in this appeal: No Supreme Court case
has held that silence at sentencing by defense counsel triggers
Cronic. On that ground, Lewis’s petition should fail.
                        IV. Conclusion
  Cronic’s scope is narrow, AEDPA review is narrow, and
AEDPA review of a Cronic case is especially narrow. Bound
No. 20‐1642                                             43

by AEDPA, I would reject Lewis’s habeas petition because no
Supreme Court case has applied Cronic to the novel circum‐
stances presented by his claim. I respectfully dissent.